Citation Nr: 0514575	
Decision Date: 05/27/05    Archive Date: 06/08/05

DOCKET NO.  04-02 803	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to service connection for a psychiatric 
disability to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Kelli A. Kordich, Counsel


INTRODUCTION

The veteran served on active duty from November 1971 to 
November 1978.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in St. 
Paul, Minnesota, which denied the benefit, sought on appeal.

The appeal is REMANDED to the RO.  VA will notify you if 
further action is required on your part.


REMAND

?	A remand is necessary in this case in order to verify 
the veteran's stressors with the Center for Unit Records 
Research (CURR).

The veteran claims he has PTSD related to stressors he 
experienced while stationed in Korea.  Service records show 
that the veteran was stationed in Korea from March 11, 1972 
to March 15, 1973, and from January 10, 1975 to February 9, 
1976.  The veteran's military specialty was that of cannon 
crewman and he received the National Defense Service Medal, 
the Armed Forces Expeditionary Medal, Parachutist Badge, 
Expert Qualification Badge (M-16), Marksmanship Badge with 
rifle bar/Expert Badge with grenade bar, and the Good Conduct 
Medal.

The veteran testified at his October 2003 RO hearing that in 
1972 a 50-caliber bullet went through the mess hall when he 
was present.  The veteran also reported that he was stationed 
with the 2nd Infantry Division and guarded the Demilitarized 
Zone.  

The veteran also testified at his October 2003 RO hearing 
that some officers were were murdered with axes when he was 
stationed at the Demilitarized Zone.  Military history 
indicates that in the Demilitarized Zone following the 
armistice on August 18, 1976 two American officers were 
bludgeoned to death in a melee with 


North Korean border guards in the Joint Security Areas, what 
resulted was known as Operation Paul Bunyan.  The veteran's 
service personnel records do not show that he was stationed 
in Korea at the time of this event, which occurred after the 
veteran left.

A remand is necessary to ensure that the evidentiary record 
is complete.  Accordingly, the case is REMANDED for the 
following development:

1.  The veteran and his representative 
should be contacted and again requested 
to furnish the specific details (dates, 
locations, names, etc.) of the claimed 
stressor concerning the gun fire at the 
mess hall and any other claimed stressor 
to exclude sexual assault.

2.  Taking into account all information 
obtained in accordance with paragraph 1 
above, the RO must review the claims file 
and prepare a summary of all of the 
veteran's claimed stressors.  This 
summary together with a copy of the DD 
214s, a copy of this remand, and all 
associated documents should be sent to 
the Center for Unit Records Research 
(CURR).  That agency should be asked to 
provide any information that might 
corroborate the veteran's alleged 
stressors, to include morning reports/or 
unit histories.  The RO should undertake 
any other steps it deems appropriate in 
attempting to verify the stressors.

3.  If any claimed stressor event is 
found to be reasonably corroborated by 
credible supporting evidence, the veteran 
should undergo a VA psychiatric 
examination to clarify whether he has 
PTSD related to documented stressors 
during service.  The RO must 


specify for the examiner the stressor or 
stressors which it has determined that 
the veteran was exposed to in service, 
and the examiner must be instructed to 
consider only those stressors in 
determining whether the veteran has PTSD.  
All indicated tests and studies should be 
performed, and all clinical findings 
should be reported in detail.  It is 
essential that the claims file be 
provided to the examiner for review in 
conjunction with the examination, 
together with a copy of this remand.

4.  The RO must ensure that all 
provisions of VCAA are properly applied 
in the development of the appellant's 
claim.

5.  After undertaking any other 
development deemed appropriate, the RO 
must readjudicate the issue on appeal, 
taking into account the entire record.  
If the benefit sought is not granted, the 
veteran and his representative should be 
furnished with a Supplemental Statement 
of the Case and afforded an opportunity 
to respond before the record is returned 
to the Board for further review.

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the RO.  The veteran has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 
action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).


______________________________________
G. H. SHUFELT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




